Martin, J.
delivered the opinion of the court. The petitioner opposed the homologation of the tableau of repartition, until he be placed thereon for the sum of $306-and more for the amount of a note of the deceased, of November 15th, 1811, for $300 at 60 days, payable to the order of the petitioner, and $16 due on an account. The court ordered him to be placed on the tableau for $14, and that the tableau be homologated, and the money distributed accordingly. The petitioner appealed.
The note comes up with the record, and the execution of it is admitted.
The account is for four doubloons, lent by the petitioner to the deceased, October 9th, 1812, on which a credit is given for $50, received May 4, 1813, which does not appear to have been disputed, and for which the petitioner had judgment.
A letter from the petitioner of the 4th of May, 1813, comes up with the record. By it *392he informs the deceased, that the note, for which the deceased has sent him a notice, is due on that day, and he begs payment of the sum of $64-declaring himself unable without it, to take up the note; having been prevented by indisposition, to make any collection, which compels him to resort to the deceased.
It is admitted that the petitioner was the deceased’s son-in-law.
This circumstance, and the age of the note, are offered as a violent presumption, that the note is not due to him-that it must be presumed to have been paid, as to have been given up as an accommodation, to enable the petitioner to raise the sum, on a promise to take it up at maturity.
This court is unable to discover any thing that may create any presumption of payment, or of the note being any thing but what it purports to be, the evidence of a debt.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court of probates be annulled, avoided and reversed, and that the petitioner be placed on the tableau of repartition of the estate, for the sum of three hundred and four dollars, with interest on the sum of three hundred dollars, the amount of *393the note from the judicial demand, May 31, 1817, and costs in both courts.
Cauchoix for the plaintiff, Moreau for the defendant.